Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 15, 2016

The Court of Appeals hereby passes the following order:

A16A1133. SEKOU BAYO v. STATE OF GEORGIA.

      Sekou Bayo pled guilty in 1991 to theft by taking. In 2011, Bayo filed a
petition for writ of habeas corpus, asserting his guilty plea was not knowingly and
voluntarily entered because he was not informed that such a plea would adversely
affect his immigration status. The trial court dismissed Bayo’s petition, and Bayo
filed this direct appeal. However, the Supreme Court has appellate jurisdiction over
all cases involving habeas corpus. See Ga. Const. 1983, Art. VI, Sec. VI, Par. III (4).
This appeal is therefore TRANSFERRED to the Supreme Court for disposition.



                                        Court of Appeals of the State of Georgia
                                                                             03/15/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.